Citation Nr: 0708728	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-21 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss.


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel











INTRODUCTION

The veteran had active military service from May 1958 to May 
1985, including combat service in the Republic of Vietnam, 
and his decorations include the Bronze Star Medal with "V" 
device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which reduced the evaluation of the 
veteran's bilateral sensorineural hearing loss from a ten 
percent to zero percent, effective April 1, 2005.  

The veteran appealed the reduction, as well as the RO's 
denial of his claim for an increased rating.  Following a 
January 2006 VA audiological evaluation, the RO, in September 
2006, restored the veteran's 10 percent evaluation for 
hearing loss, effective April 1, 2005.  


FINDINGS OF FACT

VA audiometric test results conducted in January 2006 show 
that the veteran had level III hearing in his right ear and 
level III hearing in his left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86 Diagnostic Code 6100 (2006)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  

In a February 2004 letter, the RO explained to the veteran 
that he needed to submit medical evidence showing that his 
hearing loss had "gotten worse."  See Overton v. Nicholson, 
20 Vet. App. 427, 440-41 (2006).  In addition, pursuant to 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in his 
possession that pertains to the claim.  In the February 2004 
letter, VA informed him that he could file and/or identify 
medical and/or lay evidence in support of his claims, and 
essentially requested that he submit any evidence in his 
possession that could substantiate his claim.

38 U.S.C.A. § 5103 notice requirements also apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because service connection was granted 
for hearing loss prior to the appeal, the Board finds that 
the first three Dingess elements had been satisfied.  In any 
event, in a March 2006 letter, the RO apprised the veteran of 
these criteria.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran have been associated with the claims folder.  38 
U.S.C.A. § 5103A.  VA has associated with the claims folder 
the veteran's VA medical records and two VA audiological 
examinations to determine the nature, extent, and severity of 
his hearing loss.  In light of the foregoing, the Board finds 
that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 
C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Background & Analysis

In his statements and testimony, the veteran asserts that his 
hearing loss has worsened since the January 2005 rating 
decision.  The veteran was afforded another VA examination in 
January 2006.  In a September 2006 rating decision, the RO 
restored the veteran's ten percent rating for his service-
connected bilateral sensorineural hearing loss under 
Diagnostic Code 6100.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995), Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's bilateral sensorineural hearing loss is 
evaluated under Diagnostic Code 6100 of the Rating Schedule.  
Evaluations of defective hearing under this code range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In January 2006, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
80
80
75
LEFT
35
35
75
70

Pure tone threshold levels averaged 69 decibels for the right 
ear and 63 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in his 
right ear and 88 percent in his left ear.

The VA audiometric evaluation shows that the veteran had 
level III hearing in his right ear and level III hearing in 
his left ear, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.  In light of the foregoing, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's bilateral sensorineural 
hearing loss warrants a schedular evaluation in excess of 10 
percent.  As such, entitlement to an increased schedular 
evaluation is not warranted.  

The Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's bilateral hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of an evaluation on an extra-schedular basis, and indeed, 
neither the veteran nor his representative has identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment.  Moreover, the condition is not shown to warrant 
any, let alone, frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
sensorineural hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


